Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 8/16/21. The amendments to independent claims 1, 27 and 32 necessitated the new grounds of rejections as set forth in this office action. Accordingly this action has been made final.
2.	The instant application is a national stage entry of PCT/US18/40324, International Filing Date: 06/29/2018, which claims priority from provisional application 62527659, filed 06/30/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/7/21 was filed after the mailing date of the Non-Final rejection on 5/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The cited references in said IDS have been reviewed and entered.

Specification- Objection withdrawn
4.	The previous objection to the specification has been withdrawn in view of filing the amendments Table 1 to correct minor informality (Remarks, pg. 10). The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Claim status
5.	In the claim listing of 8/16/21 claims 1-9, 11-13, 16, 27, 32, 37 and 39-54 are pending in this application and are under prosecution. Claims 1, 27, 32, 37 and 39-42 are amended. New claims 43-54 are added. Claims 10, 14-15, 17-26, 28-31, 33-36 and 38 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 9).

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 1-4 and 8 under 35 USC 102(a)(1) as being anticipated by Wang et al has been withdrawn in view of amendments to claim 1.
	The arguments are directed to Wang does not specifically teach binding buffer that includes a molecular crowder (Remarks, pg. 10, last paragraph). The arguments are moot in view of withdrawn rejection necessitated by the amendments to claim 1.
7.	The previous rejection of claims 27, 32, 37 and 39 under 35 USC 102(a)(1) as being anticipated by Kim et al has been withdrawn in view of amendments to claims 27 and 32.
	The arguments are directed to Kim does not specifically teach the step ‘a’ of adding a precipitation buffer comprising water, buffer, salt, and polyvinylpyrrolidone (PVP) and/or Ficoll to a nucleic acid containing sample" to produce the recited sample-buffer. In other words, the precipitation buffer that includes PVP and/or Ficoll (i.e., PVP, Ficoll, or both PVP and Ficoll) together with the salt, buffer, and all of the other recited reagents is added to the nucleic acid-containing sample (Remarks, pgs. 11 and 12, 
	It is noted that claims 27 and 32 recited with alternate claim language “or” or “and/or” has been interpreted to require either PVP or Ficoll. If the intent is to claim both pvp and ficoll together applicant is suggested to claim both pvp and ficoll rather than pvp “and/or” ficoll”.
8.	The previous rejection of claims 5-7,11-13 and 16 under 35 USC 103 as being unpatentable over Wang in view of Guo has been withdrawn in view of amendments to claim 1 requiring molecular crowder. The arguments are directed to Wang does not specifically teach binding buffer that includes a molecular crowder (Remarks, pg. 12-13, last paragraph). The arguments are moot in view of withdrawn rejection necessitated by the amendments to claim 1 and said dependent claims are dependent from claim 1.
9.	The previous rejection of claims 40-42 under 35 USC 103 as being unpatentable over Kin in view of Wang has been withdrawn in view of amendments to claim 32. The arguments regarding said rejection are moot in view of withdrawn rejection necessitated by the amendments to claim 32.
10.	The previous rejection of claims 1-9, 11-13 and 16 under 35 USC as being unpatentable over Guo in view of Wang has been withdrawn in view of amendments to claim 1 requiring molecular crowder. The arguments regarding said rejection are moot in view of withdrawn rejection necessitated by the amendments to claim 1.
	However, upon further consideration new grounds of rejection are set forth in this office action necessitated by amendments to claims 1, 27 and 32. 

Claim Rejections - 35 USC § 102
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 27, 32, 37, 39, 43-47 and 51-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puchooa (African Journal of Biotechnology, 2004, 3, 235-255).
	Claim interpretation:	 Claim limitation recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Claims 27 and 32 recited with alternate claim language polyvinylpyrrolidone (PVP) and/or Ficoll (alternate claim language “and/or”) has been interpreted to require either polyvinylpyrrolidone (PVP) or Ficoll.
MPEP 2111.02, makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of size selecting nucleic acids” merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
The step ‘a’ of claims 27 and 32 is similar and therefore are rejected together. The steps ‘b’ and ‘c’ of claim 27 and steps ‘b’ to ‘d’ taught by Puchooa are also discussed.
	Regarding claims 27 and 32, Puchooa teaches a method for isolating DNA from lychee using an extraction buffer consisting of 2% hexadecyltrimethyl-ammonium bromide (CTAB) (w/v), 100 mM Tris (pH 8.0), 20 mM EDTA (pH 8.0), 2 M NaCl (i.e., salt), 2% polyvinylpyrrolidone (PVP -10,0000 or 40,000) 5% β- mercaptoethanol (v/v), 
	The extraction buffer of Puchooa comprises the components of claims 27 and 32 and additional components. However, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above Puchooa teaches the claimed components of the precipitation solution plus additional components, thereby meeting the limitation of claims 27 and 32.
	The teachings of precipitated nucleic acid sample of Puchooa meets the limitation of step ‘b’ of claim 27 of allowing the nucleic acid-containing sample to precipitate to produce precipitated nucleic acids.
	Puchooa also teaches separating the precipitated DNA sample having similar size to that of DNA standard (Fig. 1) meets the limitation of step ‘c’ of claim 27 of size selecting nucleic acids by separating the precipitated nucleic acids from the nucleic acid remaining in solution.
	

	Regarding claim 39, Puchooa teaches precipitated nucleic acid comprises high molecular weight DNA (Fig. 1a), which meets the limitation of precipitated nucleic acids comprise all sizes above a low molecular weight cutoff value because “cutoff value” recited in generality.
	Regarding claim 43, Puchooa teaches adding alcohol to the tube, centrifuging the tube, and removing alcohol supernatant from the tube (Puchooa, DNA isolation and purification section).
	Regarding claim 44, Puchooa teaches that the precipitation solution comprises a Tris buffer (Solutions section).
	Regarding claim 45, Puchooa teaches a TE buffer (Solution and DNA isolation and Purification buffer sections).
	Regarding claim 46, requiring limitation recited with alternate claim language, merely require one component, which is met by teachings of PVP molecular weight of 10,000 daltons (Puchooa, Solutions section).
	Regarding claim 47, Puchooa teaches precipitated nucleic acid comprises high molecular weight DNA (Fig. 1a), which meets the limitation of precipitated nucleic acids comprise all sizes above a low molecular weight cutoff value because cutoff value recited in generality.


	Regarding claims 53 and 54, Puchooa teaches pelleting the nucleic acid in the nucleic acid containing sample and further teaches selection high molecular weight DNA (DNA isolation and purification section and Fig.1 compare section (a) vs (b)).

Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987 published Feb. 18, 2016) in view of Wang et al (US 2015/0037802, cited in the previous office action).
	Claim interpretation:	 Claim limitation recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.	 
	Regarding the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, since Kim in view of Wang teaches the limitation of claim 1 and thus is prima facie obvious in the absence of new or unexpected results.

	Kim and Wang teaches a method for nucleic acid analysis and therefore analogous arts. Kim teaches molecular crowder in the form of polyethylene glycol (PEG) and/or polyvinyl pyrrolidone (PVP) to precipitate DNA and isolating precipitated nucleic acid using carboxyl modified magnetic beads but does not specifically teach a nanomembrane, which is taught by Wang having extremely high nucleic acid capacity due to its significantly enlarged specific surface area of silica and having a better performance than commercially available particles in terms of DNA recovery yield and integrity.
	Regarding claim 1, Kim teaches a method for simultaneous size selection, purification, and concentration normalization of a DNA amplicon library, the method comprising: a) mixing a sample comprising a DNA amplicon library with a solution comprising PEG, NaCl, and magnetic beads functionalized with carboxylate groups;

	
    PNG
    media_image1.png
    229
    475
    media_image1.png
    Greyscale

	Kim further teaches that crowding/precipitating reagent also comprise PEG and/or PVP (paragraphs 0009, 0011 and 0023-0027 and 0102) and remove very short fragments or very long fragments and the size selection limited to be 0.5, 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 50, 100 kb or kbp or longer (paragraph 0120).
	The artisan would recognize that the method for simultaneous size selection, purification using the solution comprising the PEG, salt and water as discussed above meets the limitations of (a) combining a nucleic acid-containing sample with a binding buffer to provide a binding mixture, wherein the binding buffer comprises a molecular crowder in the form of PEG and/or PVP; (b) contacting the binding mixture with a bead, wherein the bead binds nucleic acids in the binding mixture; (c) selecting the nucleic 
	Also routine well established and conventional steps of separating size using poly(alkylene oxide) polymer (i.e., PEG polymer) is further evidenced by O’Neil et al (WO 2016/193490; cited in the IDS of 5/7/21, Abstract).
	Kim does not specifically teach that the nanomembrane, which is taught by Wang in the same field of endeavor teaches a method for extracting the DNA from cells or tissues comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and further teaches taking out the unbound liquid, washing the nanomembrane and eluting the nucleic acid (Fig. 3 and paragraphs 0060, 0089, Wang claims 34-48). Wang further teaches that the nanomembrane purification method having the advantage of binding and release DNA/RNA without fragmenting it, achieving DNA/RNA and having a binding capacity that is at least 5-30 fold greater than known methods employing beads and/or columns achieving high DNA quality, integrity combined with its higher extraction efficiency and its ability to load significantly more tissue into a single extraction greatly increasing molecular assay sensitivity and reproducibility (paragraph 0009), thus providing teachings, suggestions and motivation to include the nanomembrane purification steps in the method of Kim.
	The artisan would recognize that while using the nanomembrane for nucleic acid isolation of Wang in the method of Kim some routine optimization may be needed, which is within skills of the artisan especially when both Kim and Wang teaches that the 
	It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the nanomembrane for nucleic acid of Wang in the method of Kim with a reasonable expectation of success with the expected benefit of having better membrane as taught by Wang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting the bead with better nanomembrane with higher nucleic acid binding capacity, which is routinely practiced in the art as exemplified by Wang.
	Regarding claims 2-4 and 8, Kim in view of Wang teaches providing a fragment library, formatting the fragment library for next generation sequencing (e.g., comprising ligating/attaching adapters), combining the formatted fragment library with a defined recovery-limiting type and/or amount of capture substrate (e.g., carboxyl-modified magnetic beads), preferentially binding to the capture substrate library fragments of a desired size range relative to library fragments outside the desired size range ( e.g., by using buffer conditions ( e.g., salt concentrations and/or pH) that promote binding of library fragments of the desired size range to the capture substrate and that do not promote binding of library fragments outside of the desired size range to the capture substrate), capturing bound library fragments (e.g., using a magnet), removing excess 
	Wang also teaches washing the nanomembrane after nucleic acid binding with adjusting alcohol % or salts in the wash buffer to remove short nucleic acid meets the limitation of selectively remove nucleic acids of a specific size range recited in generality of claim 2, which also meets the limitation of selectively binding nucleic acids of a specific size range, which is inherent to the binding step (limitation of claim 3) and selectively eluting bound nucleic acids of a specific size range (limitation of claim 4). 
	Regarding claims 5-7, Kim in view of Wang teaches size-specific nucleic acid isolation is performed by either adjusting the concentration of the precipitating and/or crowding reagents, the molecular weight of the precipitating and/or crowding reagents, or by adjusting the salt, pH, polarity, or hydrophobicity of the solution, large nucleic acid molecules are precipitated and/or crowded out of solution at low concentrations of salt, precipitating, and/or crowding reagents, whereas the smaller nucleic acid molecules are precipitated and/or adsorbed at higher concentrations of precipitating and/or crowding reagents (See, for example, U.S. Pat. No. 5,705,628; U.S. Pat. No. 5,898,071; U.S. Pat. No. 6,534,262 and U.S. Published Application No. 2002/0106686, all of which are incorporated herein by reference; Kim, paragraphs 0027-0028 and 0102-0109). The routine well established conventional steps of length dependent precipitation of DNA was known in the art before the effective filing date of the claimed invention as taught by Lundin et al (PLoS One, 2010, 5, e10029, pgs. 1-7, Fig. 2, DNA Purification and Size 
	 Regarding claim 8, Kim in view of Wang teaches that the long nucleic acid fragments are bound to the nanomembrane (Wang, Fig. 9, right panel and paragraph 0109).	   
	Regarding claim 9, Kim in view of Wang teaches combining the formatted fragment library with a defined recovery-limiting type and/or amount of capture substrate
(e.g., carboxyl-modified magnetic beads), preferentially binding to the capture substrate library fragments of a desired size range relative to library fragments outside the
desired size range ( e.g., by using buffer conditions ( e.g., salt concentrations and/or pH) that promote binding of library fragments of the desired size range to the capture substrate and that do not promote binding of library fragments outside of the desired size range to the capture substrate; Kim paragraphs 0027-0028). The artisan would recognize that the negative limitation of wherein the nucleic acids of the desired size range are not bound to the nanomembrane of claim 9 would amount to routine optimization to exclude one nucleic acid in the desired size range by adjusting the salt or pH conditions as taught by Kim and thus would be an obvious improvements over Kim in view of Wang.

15.	Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987 published Feb. 18, 2016) in view of Wang et al (US 2015/0037802, cited in the previous office action) as applied to the rejection of claim 1 .
	Kim, Wang and Guo teach a method for nucleic acid purification and fragment recovery and therefore are analogous arts. The teachings of Guo are specifically applied for the limitations size specific precipitation of nucleic acids of claims 11-13 and 16 to allow desired nucleic acid size range free of oligonucleotides, nucleotides, polymerase, thus providing a fast and reliable recovery of nucleic acid fragments from various enzymatic reaction steps in the next generation steps (NGS) in the library construction, as well as with library construction workflows for all the common NGS platforms.
	Claims 11-13 and 16 are dependent from claim 1. The teachings of Kim in view of Wang are discussed above in section 12.
	Regarding claims 11-13, Wang does not specifically teach cut off value of said claims.
	Regarding claim 16, requiring the limitations first eluate comprising nucleic acid sizes below cutoff values and second eluate comprising nucleic acid sizes above cutoff value are produced from the same sample, as discussed above while rejecting claim 1, Kim in view of Wang teaches long nucleic acids or short nucleic acids during the binding step and washing step by adjusting the percentage of alcohol in the buffers which will lead to preferred binding and elution of a specific species or use of salts to extract a particular type of nucleic acid by adjusting the relative solubilities (Wang paragraph 0068). The artisan would recognize that limitations claim 16 amount to routine optimization process and thus obvious over Kim in view of Wang. 

Guo in the same field of endeavor teaches a method to selectively recover nucleic acid fragments comprising: a) mixing target nucleic acids with a binding buffer having a selected pH, and salt concentration to allow the nucleic acid fragments with a desired size range to be bound to a solid surface; b) applying the mixture from step a) to the solid surface so that only the nucleic acid fragments with the desired size range reversibly and non-specifically bind to the solid surface; and c) selectively recovering the bound nucleic acid fragments with the desired size range by eluting the bound nucleic acid fragments from the solid surface with an eluting buffer (paragraph 0009, emphasis underlined by the examiner) and further teaches size selection methods and/or kits provide a selection of the cut-off size between 100-300 bp or mers and/or 150-300 bp or mers and size selection methods and/or kits provide selective recovery of nucleic acid fragments between 150-700 bp or mers by adjusting the nucleic acid binding condition with appropriate volumes of the specifically formulated binding buffers with the adjusted chaotropic salt concentration and pH of the buffer before loading to a solid phase column (Fig. 5 and paragraphs 0014, 0045 and 0050).
Guo further teaches that the size specific precipitation of nucleic acids of cut off values allows desired nucleic acid size range free of oligonucleotides, nucleotides, polymerase, thus providing a fast and reliable recovery of nucleic acid fragments from various enzymatic reaction steps in the next generation steps (NGS) in the library construction, as well as with library construction workflows for all the common NGS 
The artisan would recognize that while combining the steps of Guo in the method of Kim in view of Wang some routine optimization may be needed, which is within the skills of the artisan and motivated to do so for having the capability of selecting desired size ranges of nucleic acids for different downstream processes including sequencing using NGS platforms, generating overlapping sequences that is essential for assembly of nucleic acid sequences and haplotype mapping of the genome.
It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the steps of Guo in the method of Kim in view of Wang with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Wang as taught by Guo. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of selectively recover nucleic acid fragments with desired size ranges, which is routinely practiced in the art as exemplified by Guo.

16.	Claims 40-42 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Puchooa (African Journal of Biotechnology, 2004, 3, 235-255) in view of Wang et al (US 2015/0037802, cited in the previous office action). The routine conventional step of capturing nucleic acid using crowding agent PVP or precipitating reagent PEG to on .
	Puchooa and Wang teach a method for nucleic acid isolation and therefore are analogous arts. The teachings of Wang are specifically applied for the limitation performing a nanomembrane purification method of claims 40-42 and 48-50, wherein the nanomembrane has high nucleic acid binding capacity due to its significantly enlarged specific surface area of silica and having a better performance than commercially available method in terms of DNA recovery yield and integrity.
	Claims 40-42 are dependent from claim 32 and claims 48-50 are dependent from claim 27.
The step ‘a’ of claims 27 and 32 is similar and therefore are rejected together. The steps ‘b’ and ‘c’ of claim 27 and steps ‘b’ to ‘d’ taught by Puchooa are also discussed.
	Regarding claims 27 and 32, Puchooa teaches a method for isolating DNA from lychee using an extraction buffer consisting of 2% hexadecyltrimethyl-ammonium bromide (CTAB) (w/v), 100 mM Tris (pH 8.0), 20 mM EDTA (pH 8.0), 2 M NaCl (i.e., salt), 2% polyvinylpyrrolidone (PVP -10,0000 or 40,000) 5% β- mercaptoethanol (v/v), and 10 mM ammonium acetate and extracting the DNA in a tube and precipitating the DNA collecting the precipitated DNA, washing the precipitated DNA and resuspending the DNA in TE buffer (i.e., aqueous solution; Materials Methods section). For example, the extraction buffer comprising 2% PVP comprises water and thus meets the limitation of precipitation solution of claims 27 and 32 comprising the water.	 

	The teachings of precipitated nucleic acid sample of Puchooa meets the limitation of step ‘b’ of claim 27 of allowing the nucleic acid-containing sample to precipitate to produce precipitated nucleic acids.
	Puchooa also teaches separating the precipitated DNA sample having similar size to that of DNA standard (Fig. 1) meets the limitation of step ‘c’ of claim 27 of size selecting nucleic acids by separating the precipitated nucleic acids from the nucleic acid remaining in solution.
	Puchooa does not specifically teach the steps of claims 40-42 and 48-50.
	However, the artisan would recognize that performing steps ‘a’ to ‘c’ prior to or after or concurrently performing the nanomembrane purification method of claims 40-42 and 48-50 would be mere design choice in view not claiming any unexpected results from performing prior or after or concurring steps. 

	The artisan would recognize that while using the nanomembrane for nucleic acid isolation of Wang in the method of Puchooa some routine optimization may be needed, which is within skills of the artisan especially when both Puchooa and Wang teaches that the nucleic acid isolation method is suitable for verities of samples (e.g., see Kim et al (as cited above, paragraphs 0116 -0119; Wang paragraph 0060). The artisan would be motivated to use the nanomembrane of Wang because of the nanomembrane binding capacity is at least 5-30 fold greater than known methods employing beads its high binding capacity to nucleic acids, not requiring tube transfers or high speed 
	It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the nanomembrane for nucleic acid of Wang in the method of Puchooa with a reasonable expectation of success with the expected benefit of having better membrane as taught by Wang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting the bead with better nanomembrane with higher nucleic acid binding capacity, which is routinely practiced in the art as exemplified by Wang.

17.	Claims 27, 32, 37, 39, 43-47 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987 published Feb. 18, 2016).
	Regarding claims 27 and 32, Kim teaches “In one embodiment (paragraph 0102), carboxy-based magnetic beads are used that involve binding nucleic acids to carboxyl coated solid phase carriers (e.g., magnetic and/or paramagnetic microparticles) using various nucleic acid precipitating reagents or crowding reagents such as alcohols, glycols (e.g., alkylene, polyalkylene glycol, ethylene, polyethylene glycol), and polyvinyl pyrrolidinone (PVP) (e.g., polyvinyl pyrrolidinone-40). In some embodiments, the molecular weights of these precipitating and/or crowding reagents are adjusted to produce low viscosity solutions with substantial precipitating power. In some embodiments, size-specific nucleic acid isolation is performed by either adjusting the concentration of the precipitating and/or crowding reagents, the molecular weight of the precipitating and/or crowding reagents, or by adjusting the salt, pH, polarity, or hydrophobicity of the solution. Large nucleic acid molecules are precipitated and/or crowded out of solution at low concentrations of salt, precipitating, and/or crowding reagents, whereas the smaller nucleic acid molecules are precipitated and/or adsorbed at higher concentrations of precipitating and/or crowding reagents. See, for example, U.S. Pat. No. 5,705, 628; U.S. Pat. No. 5,898,071; U.S. Pat. No. 6,534,262 and U.S. Published Application No. 2002/0106686, all of which are incorporated herein by reference; emphasis under lined by the examiner, paragraphs 0023-0027 and 0102). Kim also provides an example of precipitation solution comprising water salt and PEG (Example 2). 
	Regarding additional limitation of claim 32, Kim teaches centrifuging the sample solution to produce the nucleic acid pellet (paragraph 0067) and removing the supernatant and resuspending the pellet in an aqueous solution (i.e., elution buffer, paragraph 0107).
	Kim further teaches that crowding/precipitating reagent also comprise PEG and/or PVP (paragraphs 0023-0027) and remove very short fragments or very long fragments and the size selection limited to be 0.5, 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 50, 100 kb or kbp or longer (paragraph 0120).
	It is noted that claims 27 and 32 recited with open claim language “comprising” can include additional components (e.g., PEG) and still meets the limitation of claims 27 and 32 because as discussed above, Kim teaches precipitation buffer comprises PVP (paragraphs 0023-0027) and thus still meets the limitation of said claims. The artisan would recognize that the method for simultaneous size selection, purification using the 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the PVP in the precipitation solution of Kim with a reasonable expectation of success with the expected benefit of simultaneous size selection, purification, and concentration normalization of nucleic acid from the sample as taught by Kim. An artisan having ordinary skill in the art would have reasonable expectation of success for because it merely involves specifically including PVP in the buffer recipe of Kim (Example 2) step which is routinely practiced in the art as exemplified by Kim.	
	Regarding claim 37, requiring limitation recited with alternate claim language, merely require one component, which is met by PVP molecular weight of 40,000 daltons, which is taught by Kim (paragraph 0102).
	Regarding claim 39, Kim teaches removing very short fragments (paragraph 0120), which meets the limitation of precipitated nucleic acids comprise all sizes above a very short size fragments cutoff value because “cutoff value” recited in generality.
	Regarding claim 43, as discussed above while rejecting claim 32, Kim teaches adding alcohol to the tube, centrifuging the tube, and removing alcohol supernatant from the tube (Example 2).
	Regarding claims 44 and 45, Kim teaches that the precipitation solution comprises an elution buffer (paragraph 0107).

	Regarding claim 47, Kim teaches removing very short fragments (paragraph 0120), which meets the limitation of precipitated nucleic acids comprise all sizes above a very short size fragments cutoff value because “cutoff value” recited in generality.
	Regarding claims 51 and 52, Kim teaches the technology provides for the size selection of nucleic acids, e.g., to remove very short fragments or very long fragments. In various embodiments, the size is limited to be 0.5, 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 50, 100 kb or kbp or longer (paragraph 0120), which also meets the limitation of desired range recited in generality.
	Regarding claims 53 and 54, Kim teaches pelleting the nucleic acid in the nucleic acid containing sample and further teaches selection high molecular weight DNA (Example 2).

18.	Claims 40-42 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987 published Feb. 18, 2016) in view of Wang et al (US 2015/0037802, cited in the previous office action).
	Kim and Wang teach a method for nucleic acid isolation and therefore are analogous arts. The teachings of Wang are specifically applied for the limitation performing a nanomembrane purification method of claims 40-42 and 48-50, wherein the nanomembrane has high nucleic acid binding capacity due to its significantly 
	Claims 40-42 are dependent from claim 32 and claims 48-50 are dependent from claim 27. The teachings of Kim regarding claims 27 and 32 are discussed above in section 17.
	Kim does not specifically teach the steps of claims 40-42 and 48-50.
	The artisan would recognize that performing steps ‘a’ to ‘c’ prior to or after or concurrently performing the nanomembrane purification method of claims 40-42 and 48-50 would be mere design choice in view not claiming any unexpected results from performing prior or after or concurring steps. 
	Wang in the same field of endeavor teaches a method for extracting the DNA from cells or tissues comprising the step of adding a guanidine and proteinase K buffer to lyse the cells and enables DNA to subsequently bind the DNA by adding an alcoholic solution and the silica nanomembrane to precipitate and bind the DNA and further teaches taking out the unbound liquid, washing the nanomembrane and eluting the nucleic acid (Fig. 3 and paragraphs 0060, 0089, Wang claims 34-48). Wang further teaches that the nanomembrane purification method having the advantage of binding and release DNA/RNA without fragmenting it, achieving DNA/RNA and having a binding capacity that is at least 5-30 fold greater than known methods employing beads and/or columns achieving high DNA quality, integrity combined with its higher extraction efficiency and its ability to load significantly more tissue into a single extraction greatly increasing molecular assay sensitivity and reproducibility (paragraph 0009), thus 
	The artisan would recognize that while using the nanomembrane for nucleic acid isolation of Wang in the method of Kim some routine optimization may be needed, which is within skills of the artisan especially when both Kim and Wang teaches that the nucleic acid isolation method is suitable for verities of samples (e.g., see Kim et al, paragraphs 0116 -0119; Wang paragraph 0060). The artisan would be motivated to use the nanomembrane of Wang because of the nanomembrane binding capacity is at least 5-30 fold greater than known methods employing beads its high binding capacity to nucleic acids, not requiring tube transfers or high speed centrifugation and achieving higher nucleic acid yield and would work prior to or after or concurrently performing steps ‘a’ to ‘c’ of claim 27 ‘a’ to ‘d’ pf claim 32.
	It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the nanomembrane for nucleic acid of Wang in the method of Kim with a reasonable expectation of success with the expected benefit of having better membrane as taught by Wang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting the bead with better nanomembrane with higher nucleic acid binding capacity, which is routinely practiced in the art as exemplified by Wang.

Conclusion
19.	No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634